      Case 1:20-cv-04392-VEC-BCM Document 37 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                2/9/21
ABRAHAM CRUZ,
            Plaintiff,                               20-CV-4392 (VEC) (BCM)
       -against-                                     ORDER
FEDERAL AT I.C.M. MANHATTAN, N.Y.,
et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

        By Order dated January 8, 2021 (Jan. 8 Order) (Dkt. No. 34), the Court directed the
United States Attorney, as attorney and agent for the BOP, to identify (1) the MCC psychiatrist
or psychologist to whom plaintiff complained about an assault by a fellow prisoner; (2) the MCC
psychiatrist or psychologist who treated or evaluated plaintiff while at the MCC, if different; and
(3) the prisoner who was plaintiff's cellmate at the MCC in 2012, whose last name may or may
not be some variant of "Mannanlei." The United States Attorney responded to the Court's Jan. 8
Order in a letter dated February 8, 2021 (Feb. 8 Ltr.) (Dkt. No. 35), which was served on plaintiff
(Dkt. No. 36) and is attached to this order.

        As previously directed in the Jan. 8 Order, plaintiff may file a Third Amended Complaint
within 30 days of his receipt of the Feb. 8 Letter. In the absence of evidence to the contrary, the
Court will presume that plaintiff receives the Feb. 8 Letter by February 15, 2021, making his
Third Amended Complaint due on or before March 15, 2021. Once plaintiff has filed a Third
Amended Complaint, the Court will screen it and, if necessary, issue an order directing service
on the newly identified defendants.

       The Clerk of Court is respectfully directed to mail a copy of this order to plaintiff.

Dated: New York, New York
       February 9, 2021                       SO ORDERED.


                                              ______________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
